Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Claims 1-5, 7, 8, 11, 12, 14, 17, 21, 23, and 25 are amended.  No claims are cancelled or added. 

While it was noted in the first Office Action that claim 10 was presented out of order, the amended claims show amendments to claims as reordered without explanation. The original numbering of the claims must be preserved throughout the prosecution.  See MPEP § 714. After review, it is understood that claim 3 in the current presentation was previously claim 10, and that all amendments presented therein are relative to the language in claim 10.  Further, Claims 4-10 are all renumbered versions of original claims 3-9, and the amendment to those claims is also relative to the previous numbering. Changing the numbering of those claims is improper and should be corrected. 

Response to Arguments
Applicant's arguments filed February 7, 2022, with regards to the claim objections have been fully considered but they are not persuasive. While Applicant has corrected certain informalities, other informalities remain, and additional issues are raised by the amendments.
Applicant's arguments with regards to the Section 112 rejection, have been fully considered but they are not persuasive.  With regards to certain rejections, the amendments overcome certain rejections that have been withdrawn.  However, other rejections remain and new rejections have been added in view of the amendments. 
Applicant's arguments with regards to the Section 101 rejection, have been fully considered but they are not persuasive.  The arguments amount to a conclusory statement that the claims are not directed to an abstract idea and identify a practical solution for a problem. Intended benefits associated with the claimed invention do not mean that the claims are not directed to an abstract idea. While the arguments present several points alleging the benefits of the claimed invention, the arguments do not identify or even allege any deficiency or error in the Section 101 rejection. As such, the arguments are not persuasive. 
Applicant's arguments with regards to the Section 103 rejection, have been fully considered but they are not persuasive.  Rather than pointing out a deficiency in the rejection, Applicant argues that the present invention is associated with Customer Relationship Management (CRM) and not a problem being solved by Fulford et at nor providing a solution that anywhere similar to Fulford et al. However, the claims provide no such limitation. In fact, dependent claim 8 explicitly states that the claims may be run “with or without customer relationship management platform”.  Applicant arguments that the cited art teaches various things not taught in the claims or specification of the instant invention are irrelevant. It does not matter if the cited art teaches more than what is claimed, only that the cited art does teach what is claimed. With regards to the combination on page 16 of the reply, Applicant fails to identify or even allege any deficiency or error. It is noted that the even broader language of independent claim 11 is not separately addressed. As such, the arguments are not persuasive.

Claim Objections
The claims are generally objected to for being replete with minor informalities, including unnecessary articles, missing conjunctions, nonstandard spellings, repeated words, and other informalities that indicate the claims were not proof read. For example, Claim 1 includes an “and” in the wrong place, Claim 3 is missing conjunction or transition phrase with between the wherein clause and the generating limitation, claim 4 is missing a conjunction. Such errors make the scope of the claims unclear and hamper proper examination. Appropriate review of the claims and correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The full scope of the claims is not enabled. 
The claims repeatedly use the phrase “video and/or audio” indicating that audio only versions of several claim terms are to be covered by the claims. However, the claims also require method steps that cannot be performed on audio. For example, claim 1 recites authoring “video and/or audio training content” associated with a closed loop marketing content, which currently miss-numbered claim 5 indicates may “audio digital content”, through synthesizing or adding or recording “video and/or audio narrating or describing associated closed loop marketing content”.  Through multiple use of “and/or” in the claim, the claims cover audio describing audio. While the specification enables marking and highlighting the previously recited multimedia training content, the specification does not enable highlighting audio or “simulating, animating and highlighting certain information” in audio as required by the amended claims. The remaining claims incorporate the same issues as noted with regards to claim 1. For the purposes of examination, the claims will be addressed on the merits as reciting including at least some form of media other than audio. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 14, and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the second user interactions”, “the background” and “the particular closed loop marketing content” and there is no antecedent basis for these phrases. It is further noted that it unclear how the singular “second user” relates to the previously recited plural “second set of users”. Perhaps the language “interactions of the second set of users” is what is intended to be captured. Appropriate correction is required.
Claim 1 recites “synthesizing or adding or recording video and/or audio narrating or describing”.  Due to the repeating use of “or” in the claim, it is unclear what is actually required to meet the claim. That is, the use of multiple alternatives makes it unclear if, for example, only “adding” is required or if the other functionalities recited in the claim are all intended to be modified by the video and audio language. It is also unclear if the “narrating or describing” refers to the audio or is intended to be another alternative functionality. Appropriate correction is required.
Claim 2 recites “synthesizing or adding or recording video with audio or only audios narrating or describing the associated closed loop marketing content”.  This limitation in the claims have been added to the authoring step of claim 1, so it unclear how these limitations further limit the claims. The use of the phrase “a second user interactions” also creates an antecedent basis issue with amended claim 1. Appropriate correction is required.
Claims 3 and 12 recite “rendering or simulating or animating the screen pointers, opening and/or highlighting the certain information” Due to the repeating use of “or” in the claim, it is unclear what is actually required to meet the claim. That is, the use of multiple alternatives makes it unclear if, for example, only “simulating” is required or if the other functionalities recited in the claim are all intended to be modified by the video and audio language. Claims 3 and 12 are also missing a conjunction such as “and” to indicate whether all or just one of the limitation are required. Appropriate correction is required.
Claim 17 recites “the background”. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
Claims 2-10 and 18-25 are rejected for incorporating at least the issues of the claim from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “authoring, …, video and/or audio training content associated with a closed loop marketing content through synthesizing or adding or recording video and/or audio narrating or describing associated closed loop marketing content; capturing the second user interactions with closed loop marketing content in the background been marked and/or highlighted certain information in the closed loop marketing content as per video or audio narration timeline, as interactivity data or media cue points; storing the authored video and/or audio and interactivity data and/or media cue points, as authored video and/or audio training content associated with the closed loop marketing content …; opening the closed loop marketing content …by a first set of users associates with the particular closed loop marketing content; accessing …by the first set of users for loading associated video and/or audio multimedia training content; loading associated video and/or audio training content as a foreground overlay on top of the closed loop marketing content; and rendering and playing the video and/or audio training content with the video and/or audio narrating or describing associated closed loop marketing content in the background; simulating animating and highlighting certain formation in the associated closed loop marketing content in syne with video or audio narration timeline as per interactivity data or media cue points data.” Therefore, the claim as a whole is directed to “Creating training content”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions. “Creating training content” is considered to be is a method of organizing human activity because the creation of training content, with or without the use of computer added tools, is a common and well known process ordinarily conducted by humans with off the shelf products.  That is, the creation of training materials for marketing or sales activities is an organized human activity.  For example, the creation of multimedia presentations in the form of PowerPoint presentations and training videos is commonplace for a variety of different businesses. See, for example, “YouTube Marketing” by Alicia Collins (retrieved from https://web.archive.org/web/20170824151501/ https://www.hubspot.com/youtube-marketing). The use of such multimedia training content in connection with a closed loop marketing platform (which may include any platform that uses data analyzing results) is also an organized human activity. See, for example, “How Closed-Loop Marketing Works” by Pamela Vaughan (retrieved from https://blog.hubspot.com/blog/tabid/6307/bid/32341/how-closed-loop-marketing-works.aspx). As such, the claims are directed to the abstract idea of “Creating training content”, which is considered to be is a method of organizing human activity. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: a first and second set of user devices, content as a network-based resource, a closed loop marketing platform in a first set of user devices, and a user interface. These additional elements, taken individually or in combination do not integrate the exception into a practical application. Rather, the additional elements recited generic computer technology that is being used in a standard manner during the course of performing organized human activity, so the additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). That is, while the claims recite some technological elements, those elements are used in a conventional manner to perform the organized human activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, taken individually or in combination, are merely being used to apply the abstract idea to a technological environment. That is, the additional elements are used in a conventional manner to perform the organized human activity such as adding instructional elements for training videos, and do not provide a technological innovation or advancement that amounts to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 2-10 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 2 further limits the abstract idea of “Creating training content” by introducing the element of synthesizing or adding or recording video with audio or only audio, narrating or describing the associated closed loop marketing content; capturing a second user interactions, with the closed loop marketing content in the background being navigated or changed or marked or opened and/or highlighted certain information in the closed loop marketing content as per video or audio narration timeline and get synchronized as interactivity data or media cue points; and combining video with audio, audio, interactivity data and/or media cue points as the video and/or audio training content associated to the closed loop marketing content, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter.
Dependent claim 3 further limits the abstract idea of “Creating training content” by introducing the element of playing a related video with audio or only audio narrating or describing associated closed loop marketing content opened in a background; rendering or simulating or animating screen pointers, opening and/or highlighting certain information in the associated closed loop marketing content in sync with video or audio narration timeline as per interactivity data or media cue points data, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “Creating training content” by introducing the element of the closed loop marketing content is a video and/or audio digital content used for closed loop marketing by first set of users on first set of user devices, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “Creating training content” by introducing the element of the second set of user devices is a computing device with at least a processor, a memory and a display, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea of “Creating training content” by introducing the element of the second set of users are personnel involved in authoring the video and/or audio training content for any particular closed loop marketing content, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Creating training content” by introducing the element of the closed loop marketing platform is one or multiple integrated computer software applications run on servers, tablets and mobile devices used for closed loop marketing with or without customer relationship management platform, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Creating training content” by introducing the element of the first set of user devices are computing devices with at least a processor, a memory and a display, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 8 is also non-statutory subject matter.
Dependent claim 9 further limits the abstract idea of “Creating training content” by introducing the element of the first set of users is a sales representative, or any personnel involved in customer engagement activity through closed loop marketing, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 9 is also non-statutory subject matter.
Dependent claim 10 further limits the abstract idea of “Creating training content” by introducing the element of synthesizing includes speech synthesis, generating an audio from provided narration text data, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 10 is also non-statutory subject matter.
Dependent claims 2-10 further recite the additional elements a processor, a memory and a display, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. As such, the dependent claims do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception. Accordingly, claims 2-10 are ineligible.
Claims 11-20 are parallel in nature to claims 1-10. Accordingly claims 11-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0232352 to Fulford et al. in view of U.S. Patent Application Publication No. 2019/0199724 to Kallman et al.
With regards to claims 1, 11, and 17, Fulford et al. teaches: 
authoring, a second set of user devices operated by a second set of users, video and/or audio training content associated with a … content through synthesizing or adding or recording video and/or audio narrating or describing associated closed loop marketing content (paragraph [0126], “According to some embodiments, one or more author users (104) may utilize the authoring tools subsystem (100) to generate content to be consumed at a later time by one or more content consumers (105). Content does not necessarily have to be generated using the authoring tools subsystem (100). The one or more storage devices (150) may store the content, and may be implemented using a variety of technologies, such as hard drives, servers, and/or cloud implementations.”; paragraph [0129], “Content may vary depending on the application, and may include a range of documents such as marketing materials (interactive product information sheets, brochures, catalogues), consumer device interfaces (wireless thermostat, smart home appliances, car diagnostics/control, home theatre, etc.), interactive presentations, etc. Content may also include media, such as audio files, video files, etc.”); 
capturing the second user interactions with the … content in the background being marked and/or highlighted certain information in the … content as per video or audio narration timeline, as interactivity data or media cue points (paragraph [0125], “As the published document bundle, in some embodiments, may be in the form a compressed archive of platform independent document content and resources (XML files, images, video, audio, raw binary data, etc.), a document bundle may provide a single source for users (104, 105) (e.g., all users) to download, which may then be then extracted, parsed, and/or rendered by another application (e.g., a mobile application) to produce platform specific, device and/or form factor specific layout of the documentation and/or application. For example, there may be various devices having different form factors but running the same background operating system (e.g., various devices running Android).”);
storing the authored video and/or audio and interactivity data and/or media cue points, as authored video and/or audio training content associated with the … content as a network-based resource (paragraph [0126], “The one or more storage devices (150) may store the content, and may be implemented using a variety of technologies, such as hard drives, servers, and/or cloud implementations.”); 
opening the … content within a … platform in a first set of user devices operated by a first set of users (paragraph [0135], “Content consumer users (105) can then browse available content through the content player system (200)'s document delivery subsystem's search and download functionalities, connect to the online document bundle repository (250), and download the desired document bundle (102, 103).”); 
accessing a user interface by the first set of users for loading associated video and/or audio training content (paragraph [0127], “For example, a professor of engineering at a university or an individual creating content for a corporate training session could be considered an author user (104).”; paragraph [0128], “For example, an engineering student receiving instruction at university could be considered a content consumer (105). The definition is not limited to academic institutions; there may be other situations where this system may be utilized, for example, in corporate training environments.”); 
loading associated video and/or audio training content as a foreground overlay on top of the closed loop marketing content (paragraph [0275], “The content may be created in various formats, including platform independent formats such as extended markup language (XML), and publishing the content may involve bundling with media files (images, audio, video) to an online repository.”); and 
rendering and playing the video and/or audio training content with the video and/or audio narrating or describing associated … content in the background (paragraph [0134], “The content player system (200) may be any device where a content consumer user (105) is able to consume content, and may have one or more screens, one of more processors, one or more non-transitory computer readable media, one or more sensors, etc. As an example, a smartphone, a cellular phone, a tablet PC may all be considered as devices that could be used as content player system (200).”); [and] 
simulating animating and highlighting certain formation in the associated closed loop marketing content in syne with video or audio narration timeline as per interactivity data or media cue points data (paragraph [0139], “The content consumer user (105) may also be able to modify the document by dynamically adding content in the form of notes, saved data, and annotations (highlights, bookmarks) as well as by changing the state of the documents and its contents (this includes state such as the navigation history, most recently opened section, completed exercises, simulated results, screenshots, and values of controls and input fields)”; paragraph [0456], “When the user (105) interacts with this model using gestures (defined by the author/teacher), parameters of the mathematical model may be adjusted and the resulting changes may be displayed back to the user (105).”; paragraph [0457], “A potential benefit to the user (105) is the ability to help provide an experience of manipulating the physics/mathematical model through touch, which in turn may potentially help a student understand how a complex concept in physics/optics works by directly interacting with the model to adjust parameters with their gesture inputs.”; paragraph [0458], “In some embodiments, the system (10) may be configured so that the author (104) is able to use the authoring tool (100) to define the mathematical model (optics equations) using the expression evaluator (242) subsystem, and then mapping parameters in that expression to a custom gesture defined using gestures/sensors/device subsystem (208) via the Gesture API defined in this document. The resulting animations can be displayed through either the plotting/2D line drawing subsystem (210) or the 2D/3D graphics and animation subsystem (212). The author (104) may use the authoring tool (100) to define the characteristics of these various subsystems and connect everything together. When the content is deployed or “played” on the application/content player (200), these subsystems may work together to produce the desired end-user experience.”; paragraph [0464], “To provide an augmented reality overlay, the system (10) may be configured to first identify the rates of the simulation and the object under test (300), and then match the rates such that an augmented reality overlay of simulated information may be readily understood by a human observer. In some embodiments, the specific location of the overlay may be automatically determined in a position on an interface wherein the user may be able to review information while not impeding the user's (104, 105) view of the depiction of the object under test (300).”).
However, while Fulford et al. teaches that the content generation system may be used for marketing content (paragraph [0129]), Fulford et al. fails to explicitly teach that the content is closed loop marketing content.  Kallman et al. teaches a system for presenting communications in a discrete manner via closed-loop marketing (claim 2, “the information management system is a customer relationship management (CRM) system or a closed loop marketing (CLM) system”; paragraph [0029], “The marketing and sales application 216 provides an end-to-end solution for the development, approval, distribution, expiration and withdrawal of promotional materials. Specific features include support for global pieces, approved Form FDA 2253 (or similar international forms) form generation, online document, content to be shared during a webinar, and video annotation, and a built-in digital asset library (DAL). Again, the communications may be through the controlled content repository 102.”). 
This part of Kallman et al. is applicable to the system of Fulford et al. as they both share characteristics and capabilities, namely, they are directed to generating and sharing presentation materials for marketing and the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fulford et al. to be included in a closed loop marketing environment as taught by Kallman et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fulford et al. in order to provide multimedia presentations based on frequently updated business information (see paragraph [0016]-[0018] of Kallman et al.).

With regards to claims 2 and 17, Fulford et al. teaches: 
synthesizing or adding or recording video with audio or only audio, narrating or describing the associated … content (paragraph [0130], “The content may be created in various formats, including platform independent formats such as extended markup language (XML), and publishing the content may involve bundling with media files (images, audio, video, binary data, csv data) and uploading the bundle to an online repository, cloud or server-based system (150).”); 
capturing a second user interactions, with the … content in a background being navigated or changed or marked or opened and/or highlighted certain information in the … content as per video or audio narration timeline and get synchronized as interactivity data or media cue points (paragraph [0125], “As the published document bundle, in some embodiments, may be in the form a compressed archive of platform independent document content and resources (XML files, images, video, audio, raw binary data, etc.), a document bundle may provide a single source for users (104, 105) (e.g., all users) to download, which may then be then extracted, parsed, and/or rendered by another application (e.g., a mobile application) to produce platform specific, device and/or form factor specific layout of the documentation and/or application. For example, there may be various devices having different form factors but running the same background operating system (e.g., various devices running Android).”; paragraph [0195], “For example, a content consumer (105) may be able to view an object in test with the system overlaying information related to various information about the object in test. In such an example, the camera on a device may be utilized to provide a video feed to the gestures/sensors/device subsystem (208). The information may be measured and/or simulated data.”); and 
combining video with audio, only audio, interactivity data and/or media cue points as the multimedia training content associated to the … content (paragraph [0125], “As the published document bundle, in some embodiments, may be in the form a compressed archive of platform independent document content and resources (XML files, images, video, audio, raw binary data, etc.), a document bundle may provide a single source for users (104, 105) (e.g., all users) to download, which may then be then extracted, parsed, and/or rendered by another application (e.g., a mobile application) to produce platform specific, device and/or form factor specific layout of the documentation and/or application. For example, there may be various devices having different form factors but running the same background operating system (e.g., various devices running Android).”; paragraph [0197], “The gestures/sensors/device subsystem (208) may be configured to wrap specific device API functions for gesture recognition and sensor measurement in a platform-independent interface. This may be advantageous for delivering an interactive and engaging experience to the content consumers. These gestures may be mapped to customizable functions, and a library of gesture types may be provided (e.g. swipe across the top, swipe in a ‘Z’ shape).”), 
simulating, animating, and highlighting certain information in the associated … content in sync with video or audio narration timeline as per interactivity data or media cue points data (paragraph [0276], “In some embodiments, the authoring tools subsystem (100) also provides a set of supporting tools, such as integrated development environment (IDE) plugins to aid subsystem designers (e.g., auto-complete, syntax highlighting).”; paragraph [0280], “The authoring tools subsystem (100) may also provide document revision tools that may be configured to enable content consumers to be able to download revised documents and not lose all of their user-specific state information (highlights, notes, input values, results, etc).”).
However, while Fulford et al. teaches that the content generation system may be used for marketing content (paragraph [0129]), Fulford et al. fails to explicitly teach that the content is closed loop marketing content.  Kallman et al. teaches a system for presenting communications in a discrete manner via closed-loop marketing (claim 2, “the information management system is a customer relationship management (CRM) system or a closed loop marketing (CLM) system”; paragraph [0029], “The marketing and sales application 216 provides an end-to-end solution for the development, approval, distribution, expiration and withdrawal of promotional materials. Specific features include support for global pieces, approved Form FDA 2253 (or similar international forms) form generation, online document, content to be shared during a webinar, and video annotation, and a built-in digital asset library (DAL). Again, the communications may be through the controlled content repository 102.”). 
This part of Kallman et al. is applicable to the system of Fulford et al. as they both share characteristics and capabilities, namely, they are directed to generating and sharing presentation materials for marketing and the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fulford et al. to be included in a closed loop marketing environment as taught by Kallman et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fulford et al. in order to provide multimedia presentations based on frequently updated business information (see paragraph [0016]-[0018] of Kallman et al.).

With regards to claims 3, 12, and 17, Fulford et al. teaches: 
playing the related video with audio or only audio narrating or describing associated closed loop marketing content opened in the background (paragraph [0125], “As the published document bundle, in some embodiments, may be in the form a compressed archive of platform independent document content and resources (XML files, images, video, audio, raw binary data, etc.), a document bundle may provide a single source for users (104, 105) (e.g., all users) to download, which may then be then extracted, parsed, and/or rendered by another application (e.g., a mobile application) to produce platform specific, device and/or form factor specific layout of the documentation and/or application. For example, there may be various devices having different form factors but running the same background operating system (e.g., various devices running Android).”); 
rendering or simulating or animating the screen pointers, opening and/or highlighting the certain information in the associated … content in sync with video or audio narration timeline as per interactivity data or media cue points data (paragraph [0276], “In some embodiments, the authoring tools subsystem (100) also provides a set of supporting tools, such as integrated development environment (IDE) plugins to aid subsystem designers (e.g., auto-complete, syntax highlighting).”; paragraph [0280], “The authoring tools subsystem (100) may also provide document revision tools that may be configured to enable content consumers to be able to download revised documents and not lose all of their user-specific state information (highlights, notes, input values, results, etc).”).
However, while Fulford et al. teaches that the content generation system may be used for marketing content (paragraph [0129]), Fulford et al. fails to explicitly teach that the content is closed loop marketing content.  Kallman et al. teaches a system for presenting communications in a discrete manner via closed-loop marketing (claim 2, “the information management system is a customer relationship management (CRM) system or a closed loop marketing (CLM) system”; paragraph [0029], “The marketing and sales application 216 provides an end-to-end solution for the development, approval, distribution, expiration and withdrawal of promotional materials. Specific features include support for global pieces, approved Form FDA 2253 (or similar international forms) form generation, online document, content to be shared during a webinar, and video annotation, and a built-in digital asset library (DAL). Again, the communications may be through the controlled content repository 102.”). 
This part of Kallman et al. is applicable to the system of Fulford et al. as they both share characteristics and capabilities, namely, they are directed to generating and sharing presentation materials for marketing and the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fulford et al. to be included in a closed loop marketing environment as taught by Kallman et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fulford et al. in order to provide multimedia presentations based on frequently updated business information (see paragraph [0016]-[0018] of Kallman et al.).

With regards to claims 4, 13 and 19, Fulford et al. teaches: the … content is a multimedia digital content used for … marketing by first set of users on first set of user devices (paragraph [0125], “As the published document bundle, in some embodiments, may be in the form a compressed archive of platform independent document content and resources (XML files, images, video, audio, raw binary data, etc.), a document bundle may provide a single source for users (104, 105) (e.g., all users) to download, which may then be then extracted, parsed, and/or rendered by another application (e.g., a mobile application) to produce platform specific, device and/or form factor specific layout of the documentation and/or application. For example, there may be various devices having different form factors but running the same background operating system (e.g., various devices running Android).”).
However, while Fulford et al. teaches that the content generation system may be used for marketing content (paragraph [0129]), Fulford et al. fails to explicitly teach that the content is closed loop marketing content.  Kallman et al. teaches a system for presenting communications in a discrete manner via closed-loop marketing (claim 2, “the information management system is a customer relationship management (CRM) system or a closed loop marketing (CLM) system”; paragraph [0029], “The marketing and sales application 216 provides an end-to-end solution for the development, approval, distribution, expiration and withdrawal of promotional materials. Specific features include support for global pieces, approved Form FDA 2253 (or similar international forms) form generation, online document, content to be shared during a webinar, and video annotation, and a built-in digital asset library (DAL). Again, the communications may be through the controlled content repository 102.”). 
This part of Kallman et al. is applicable to the system of Fulford et al. as they both share characteristics and capabilities, namely, they are directed to generating and sharing presentation materials for marketing and the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fulford et al. to be included in a closed loop marketing environment as taught by Kallman et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fulford et al. in order to provide multimedia presentations based on frequently updated business information (see paragraph [0016]-[0018] of Kallman et al.).

With regards to claims 5 and 20, Fulford et al. teaches: the second set of user devices is a computing device with at least a processor, a memory and a display (paragraph [0118], “The system may also utilize processors located on a terminal and processors located on a remote set of servers; individually or in combination. Various configurations are possible, for example, the user (e.g., authors and content consumers) may access and interact with some content on a mobile device, with the rendering of simulations and calculations to be done remotely on servers and/or physical hardware.”).

With regards to claims 6 and 21, Fulford et al. teaches: the second set of users are personnel involved in authoring the video and/or audio training content for any particular closed loop marketing content (paragraph [0126], “According to some embodiments, one or more author users (104) may utilize the authoring tools subsystem (100) to generate content to be consumed at a later time by one or more content consumers (105).”).

With regards to claims 7, 14, and 22, Fulford et al. teaches: the closed loop marketing platform is one or multiple integrated computer software applications run on servers, tablets and mobile used for …. (paragraph [0103], “The system may be useful in a classroom environment, but may also be utilized across a broad range of potential applications where content is authored and consumed. The system, in various embodiments, may be configured for enabling collaboration, social networking, visualization, etc., and may further be optimized through the use of abstraction frameworks, application programming interfaces (APIs) to access functionality/features that are native to a particular device or technology, etc.”; paragraph [0118], “The system may also utilize processors located on a terminal and processors located on a remote set of servers; individually or in combination. Various configurations are possible, for example, the user (e.g., authors and content consumers) may access and interact with some content on a mobile device, with the rendering of simulations and calculations to be done remotely on servers and/or physical hardware.”).
However, while Fulford et al. teaches that the content generation system may be used for marketing content (paragraph [0129]), Fulford et al. fails to explicitly teach that the content is closed loop marketing content.  Kallman et al. teaches a system for presenting communications in a discrete manner via closed-loop marketing (claim 2, “the information management system is a customer relationship management (CRM) system or a closed loop marketing (CLM) system”; paragraph [0029], “The marketing and sales application 216 provides an end-to-end solution for the development, approval, distribution, expiration and withdrawal of promotional materials. Specific features include support for global pieces, approved Form FDA 2253 (or similar international forms) form generation, online document, content to be shared during a webinar, and video annotation, and a built-in digital asset library (DAL). Again, the communications may be through the controlled content repository 102.”). 
This part of Kallman et al. is applicable to the system of Fulford et al. as they both share characteristics and capabilities, namely, they are directed to generating and sharing presentation materials for marketing and the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fulford et al. to be included in a closed loop marketing environment as taught by Kallman et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fulford et al. in order to provide multimedia presentations based on frequently updated business information (see paragraph [0016]-[0018] of Kallman et al.).

With regards to claims 8, 15, and 23, Fulford et al. teaches: the first set of user devices are computing devices with at least a processor, a memory and a display (paragraph [0134], “The content player system (200) may be any device where a content consumer user (105) is able to consume content, and may have one or more screens, one of more processors, one or more non-transitory computer readable media, one or more sensors, etc. As an example, a smartphone, a cellular phone, a tablet PC may all be considered as devices that could be used as content player system (200).”).

With regards to claims 9, 16, and 24, Fulford et al. teaches that the content generation system may be used for marketing content (paragraph [0129]), Fulford et al. fails to explicitly teach that the content is closed loop marketing content.  However, Kallman et al. teaches a system for presenting communications in a discrete manner via closed-loop marketing (claim 2, “the information management system is a customer relationship management (CRM) system or a closed loop marketing (CLM) system”; paragraph [0029], “The marketing and sales application 216 provides an end-to-end solution for the development, approval, distribution, expiration and withdrawal of promotional materials. Specific features include support for global pieces, approved Form FDA 2253 (or similar international forms) form generation, online document, content to be shared during a webinar, and video annotation, and a built-in digital asset library (DAL). Again, the communications may be through the controlled content repository 102.”). 
This part of Kallman et al. is applicable to the system of Fulford et al. as they both share characteristics and capabilities, namely, they are directed to generating and sharing presentation materials for marketing and the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fulford et al. to be included in a closed loop marketing environment as taught by Kallman et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fulford et al. in order to provide multimedia presentations based on frequently updated business information (see paragraph [0016]-[0018] of Kallman et al.).

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0232352 to Fulford et al. in view of U.S. Patent Application Publication No. 2019/0199724 to Kallman et al. in view of U.S. Patent Application Publication No. 2011/0131041 to Cortez et al.
With regards to Claims 10 and 25, Fulford et al. and Kallman et al. discuss creating content including text, audio and video, but fails to explicitly teach producing a video of an animated avatar. However, Cortez et al. et al. teaches speech synthesis, generating an audio from provided narration text data, also producing a video of an animated avatar with mouth and lip movements synchronized as per audio narration data (see paragraphs [0076] et seq.).
This part of Cortez et al. is applicable to the system of Fulford et al. in view of Kallman et al. as they both share characteristics and capabilities, namely, they are directed to generating and sharing presentation materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fulford et al. in view of Kallman et al. to include the avatars for speech synthesis as taught by Cortez et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fulford et al. in view of Kallman et al. in order to provide multimedia presentations a human face for depicting audio for better user perception (see paragraph [0057]-[0059] of Cortez et al.).

	
Conclusion
U.S. Patent No. 10225360 to Sosna et al. discusses a system to allow AR content to be packaged according to the CLM packaging structure and loaded to a content management system without coding, and allows the AR content to be viewed directly with a CLM content player without requiring build or patch distribution processes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.D.S./Examiner, Art Unit 3629       


/SANGEETA BAHL/ Primary Examiner, Art Unit 3629